—Appeal by the defendant from a judgment of the County Court, Dutchess County (Wood, J.), rendered November 15, 2010, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court *757properly denied his request to suppress a showup identification. The showup took place approximately 10 minutes after the crime was reported, within one block of the crime scene, and was not unduly suggestive under the circumstances (see People v Johnson, 81 NY2d 828, 831 [1993]; People v Robinson, 95 AD3d 906 [2012]; People v Hicks, 78 AD3d 1075 [2010]; People v Grassia, 195 AD2d 607 [1993]).
The defendant’s contention, raised in his pro se supplemental brief, that he was deprived of the effective assistance of counsel, is based on matter dehors the record, and therefore cannot be reviewed on direct appeal (see People v Smith, 98 AD3d 533, 535 [2012]; People v Miller, 68 AD3d 1135 [2009]). Skelos, J.P., Angiolillo, Roman and Miller, JJ., concur.